J-S54007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS OLIVO-VAZQUEZ                  :
                                       :
                   Appellant           :   No. 730 MDA 2020

       Appeal from the Judgment of Sentence Entered April 16, 2020
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0000785-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS OLIVO-VAZQUEZ                  :
                                       :
                   Appellant           :   No. 731 MDA 2020

       Appeal from the Judgment of Sentence Entered April 16, 2020
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0004164-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CARLOS DARIAN OLIVO-VAZQUEZ           :
                                       :
                   Appellant           :   No. 927 MDA 2020

       Appeal from the Judgment of Sentence Entered April 16, 2020
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0003006-2019


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.
J-S54007-20



MEMORANDUM BY NICHOLS, J.:                       FILED: JANUARY 5, 2021

       Appellant Carlos Olivo-Vazquez appeals from the judgment of sentence

imposed following his open guilty plea to stalking, possession of a firearm

prohibited, and discharge of firearms at Docket No. 3006-2019.1 Appellant

argues that the trial court imposed an illegal sentence by directing that he

may not have contact with the complainant or her family. The Commonwealth

agrees that relief is due from the no-contact provision.         We affirm the

judgment of sentence in part and vacate in part.

       The trial court summarized the underlying facts of this matter as follows:

       On May 9, 2019, [Appellant] was arrested for various stalking
       and weapons offences in connection with discharging a firearm
       behind the family home of Cassandra Tirado (“Ms. Tirado”), a
       romantic interest who had been [Appellant’s] victim in a stalking
       conviction one month prior to the incident at issue.          The
       Commonwealth filed Amended Information No. 3006-2019 on
       August 7, 2019 charging [Appellant] with twenty-two counts
       related to the incident on May 9, 2019; however the only counts
       relevant to this appeal are those involving stalking [Ms. Tirado]
       and discharging a firearm behind her home.

       The charges from May 9, 2019 (No. 3006-2019) triggered
       probation violations against [Appellant]; No. 4164-2016, a
       matter that involved stalking a different female victim; and No.
____________________________________________


1 18 Pa.C.S. §§ 2709.1(a)(1), 6105(c)(7), and Lancaster L.O. 129-13(a),
respectively.

The sentencing court issued a judgment sentencing Appellant for probation
violations at Docket Nos. 4164-2016 and 785-2019, as well as the new
conviction at Docket No. 3006-2019. Appellant challenges the no-contact
provision which appears exclusively on Docket No. 3006-2019. Appellant does
not raise any issues with respect to the sentences at Docket Nos. 4164-2016
and 785-2019. The parties stipulated to the consolidation of Appellant’s three
appeals.

                                           -2-
J-S54007-20


     785-2019, the matter that involved stalking Ms. Tirado. At a
     hearing on June 10, 2019, the [trial c]ourt found [Appellant] in
     violation of probation in both cases, but deferred sentencing
     pending disposition of the underlying new charges (No. 3006-
     2019). On January 17, 2020, [Appellant] entered a guilty plea in
     case No. 3006-2019 to several charges associated with the
     incident on May 9, 2019, including stalking Ms. Tirado and
     discharging a firearm behind her home. The [c]ourt ordered a
     [p]resentence [i]nvestigation [r]eport (“PSI”) and scheduled a
     sentencing hearing for the convictions as well as for the two
     parole violations, Nos. 4164-2016 and 785-2019.

     After receiving the PSI, the [c]ourt conducted a [s]entencing
     [h]earing on April 16, 2020. At the hearing, the [trial c]ourt
     heard argument from counsel for both the Commonwealth . . .
     and [Appellant], received a letter from [Appellant’s] mother and
     heard a statement from [Appellant] himself.

                                  *    *    *

     The [trial c]ourt sentenced [Appellant] to a term of incarceration
     of one to two years in a state correctional facility on the probation
     violation at Docket No. 4164-2016. The [c]ourt also sentenced
     [Appellant] to a term of incarceration of one to two years in a state
     correctional facility on the probation violation at Docket No. 0785-
     2019, with sentences for both dockets to run concurrently for an
     aggregate of one to two years on the probation violations.

     [At Docket No. 3006-2019, the court sentenced Appellant to a
     term of four to ten years’ incarceration for possession of a firearm
     prohibited and two and a half to seven years for stalking. The trial
     court ordered these sentences to run concurrently with each
     other, but consecutively to the probation violation sentences for
     an aggregate term of incarceration in a state correctional facility
     of five to twelve years. For discharge of firearms, the trial court
     sentenced Appellant to pay court costs only.]

     After pronouncing [the] sentence on Docket No. 3006-2019, the
     following exchange occurred between the [trial c]ourt and the
     Commonwealth:

        [The Commonwealth]: I would be requesting no contact
        with Ms. Tirado and family members and [Appellant] cannot
        be within one mile of her residence.



                                      -3-
J-S54007-20


           The [c]ourt: So ordered. No contact of any kind, nature,
           whatsoever by phone, by email, by letter, by text, aby time
           of communication whatsoever. Do you understand that, sir?

           [Appellant]: Yes, Your Honor.

           The [c]ourt: That is regardless of what she wants. It is an
           order that you must comply with.

Trial Ct. Op., 8/17/20, at 1-4 (record citations and footnotes omitted).

        Appellant filed a timely post sentence motion at all three docket

numbers on April 23, 2020 seeking a reduction in his aggregate sentence

based upon his young age and troubled childhood.             On May 18, 2020,

Appellant filed separate notices of appeal from the probation violations at

Docket Nos. 4164-2016 and 0785-2019. The trial court did not rule on the

post sentence motion at these dockets.           Appellant filed court-ordered

Pa.R.A.P. 1925(b) statements on June 16, 2020 asserting that the trial court

lacked jurisdiction to impose a condition of no contact as part of Appellant’s

incarceration sentence or as a condition of his state parole. See Appellant’s

Rule 1925(b) Statement, 06/16/20, at 1 (unpaginated).

        The trial court denied the post sentence motion at Docket No. 3006-

2019 on June 10, 2020. Appellant filed a timely notice of appeal at this docket

on July 10, 2020. Appellant timely filed a Rule 1925 statement on August 3,

2020.    The trial court filed a responsive opinion on August 17, 2020.       On

October 1, 2020, the parties filed a stipulation to consolidate Appellant’s three

appeals.

        Appellant raises a single question for our review:



                                       -4-
J-S54007-20


      Did the trial court err in imposing a condition of no contact
      with the victim and her family, where the [trial] court had
      no jurisdiction to impose this condition, either as a condition
      of state incarceration or as a condition of state parole?

Appellant’s Brief at 6.

      Appellant argues that the trial court imposed an illegal sentence when

it added the no-contact provision as a condition of his sentence at Docket No.

3006-2019. Id. at 13. Appellant asserts that the trial court “did not have

jurisdiction to issue the no-contact order whether it was being imposed as a

condition of state incarceration or as a condition of state parole.” Id. at 14.

Appellant relies on our decision in Commonwealth v. Mears, 972 A.2d 1210

(Pa. Super. 2009) for the proposition that the Pennsylvania Board of Probation

and Parole has the exclusive authority to determine the conditions of a

defendant’s parole. Id. at 15. Further, Appellant contends that the trial court

lacked jurisdiction to impose the no-contact provision as a special condition of

Appellant’s state incarceration. Id. at 16.   Appellant maintains that such

authority belongs to the Secretary of the Department of Corrections (DOC).
Id. at 18 (citing Commonwealth            of Pennsylvania Department of

Corrections, Inmate Mail and Incoming Publications, DC-ADM 803,

Policy Statement, Section I).       Further, Appellant notes that DOC policy

prohibits inmates from initiating phone calls or corresponding via mail with

victims and their immediate families. Id. at 17-18. Appellant requests that

this Court vacate the portions of his sentence prohibiting contact with Ms.

Tirado and her family members. Id. at 19.



                                      -5-
J-S54007-20



       In response, the Commonwealth observes that because Appellant’s

maximum sentence exceeds two years, the Pennsylvania Board of Probation

and Parole (PBPP) has exclusive authority to determine Appellant’s parole

conditions and that a trial court may make recommendations to the PBPP

concerning the conditions of an offender’s sentence. Commonwealth’s Brief

at   5.     However,    the    Commonwealth          notes   that      the    trial   judge’s

recommendations are not binding on the PBPP. Id. (quoting 61 Pa.C.S. §

6134(b)(2)). Further, the Commonwealth concedes that the trial court acted

outside of its authority when it imposed the no-contact condition as part of

Appellant’s incarceration sentence rather than as a recommended condition of

his parole, and that accordingly, Appellant’s sentence is subject to vacatur.

As Appellant only challenges the no-contact provision, the Commonwealth

requests that this Court “vacate that condition and affirm the remainder of

Appellant’s sentence.” Id. at 6.

       “The matter of whether the trial court possesses the authority to impose

a    particular   sentence    is   a   matter   of    legality   [of    the     sentence].”

Commonwealth v. Dennis, 164 A.3d 503, 510 (Pa. Super. 2017) (citation

and quotation marks omitted). Further, it is well settled that

       [i]f no statutory authorization exists for a particular sentence, that
       sentence is illegal and subject to correction. An illegal sentence
       must be vacated. In evaluating a trial court’s application of a
       statute, our standard of review is plenary and is limited to
       determining whether the trial court committed an error of law.




                                         -6-
J-S54007-20



Commonwealth v. Leverette, 911 A.2d 998, 1001-02 (Pa. Super. 2006)

(citations omitted).

      Section 9721 of the Sentencing Code governs the imposition of a

criminal sentence and provides, in relevant part:

      § 9721. Sentencing generally

      (a)   General rule.—In determining the sentence to be imposed
            the court shall . . . consider and select one or more of the
            following alternatives, and may impose them consecutively
            or concurrently:

         (1) An order of probation.

         (2) A determination of guilt without further penalty.

         (3) Partial confinement.

         (4) Total confinement.

         (5) A fine.

42 Pa.C.S. § 9721(a).

      Where a trial court imposes a sentence of total confinement, the

Sentencing Code provides that “the court shall at the time of sentencing

specify any maximum period up to the limit authorized by law and whether

the sentence shall commence in a correctional or other appropriate

institution.” 42 Pa.C.S. § 9756(a).

      As discussed above, where the trial court imposes a maximum

imprisonment sentence of two or more years, the PBPP has exclusive authority

over the terms of the defendant’s parole. See 61 Pa.C.S. § 6132; see also

Commonwealth v. Coulverson, 34 A.3d 135, 141 (Pa. Super. 2011)



                                      -7-
J-S54007-20



(recognizing “that ‘the [PBPP] has exclusive authority to determine parole

when the offender is sentenced to a maximum term of imprisonment of two

or more years’”) (quoting Mears, 972 A.2d at 1211 (additional citation

omitted)). Therefore, trial courts do not have statutory authority to impose

conditions on a state parole sentence, and “‘any condition the sentencing court

purport[s] to impose on [a defendant’s] state parole is advisory only.’”

Coulverson, 34 A.3d at 141-42 (quoting Mears, 972 A.2d at 1211 (additional

citation omitted)); see also 61 Pa.C.S. § 6134(b)(1), (2).

      Finally, unlike the statutes relating to total confinement, Section

9754(b) of the Sentencing Code authorizes trial courts to impose conditions

on a defendant’s probation sentence. See 42 Pa.C.S. § 9754(b); see also

Commonwealth v. Koren, 646 A.2d 1205, 1209 (Pa. Super. 1994) (stating

that a “sentencing court can order a no-contact condition on probation,” as

long as “that condition is reasonably calculated to aid in the defendant’s

rehabilitation”).

      Here, in its Rule 1925(a) opinion, the trial court addressed the no-

contact provision of Appellant’s sentence as follows:

      The record is devoid of support for [Appellant’s] claim that the
      [trial c]ourt imposed the “no contact” as a condition of some
      future parole in violation of the law. To the contrary, the record
      shows plainly that neither the [trial c]ourt nor the parties
      mentioned parole at any time during the sentencing hearing. The
      Commonwealth argued that evidence of recorded phone calls from
      the jail, provided to [Appellant] during discovery, demonstrated
      that [Appellant] had made repeated phone calls to the victim, Ms.
      Tirado, during the time he had been incarcerated pending trial and
      sentencing. The [trial c]ourt’s intention was to put an immediate


                                     -8-
J-S54007-20


        stop to [Appellant’s] harassment of Ms. Tirado and to prevent him
        from continuing to harass her during his time in prison. It was for
        this reason, as further detailed below, that the [trial c]ourt
        ordered as part of the sentence that [Appellant] have “no contact”
        with Ms. Tirado - to provide immediate and lasting protection to
        her by preventing [Appellant] from making harassing contact with
        her during his incarceration.

Trial Ct. Op. at 6. The trial court concluded that it had authority to impose

the no-contact provision as a discretionary aspect of sentencing. Id. at 8-9.

The trial court concluded that Appellant’s arguments were waived because he

failed to challenge the no-contact provision in his post sentence motions. Id.

at 8.

        Based on our review of the record and the governing statutes we agree

with Appellant and the Commonwealth that the trial court lacked statutory

authority to impose a no-contact condition as part of Appellant’s state

incarceration sentence. See Dennis, 164 A.3d at 510; see also Leverette,
911 A.2d at 1001.          Although Section 9754(b) of the Sentencing Code

authorizes a trial court to recommend the conditions of a defendant’s

probation if the sentence exceeds two years, there are no similar provisions

relating to conditions on a sentence of confinement. See 42 Pa.C.S. § 9756(a)

(relating to total confinement); cf. 42 Pa.C.S. § 9754(b) (relating to

probation). Where a sentence lacks statutory authority, it is illegal and subject

to correction.2 See Leverette, 911 A.2d at 1001. Instantly, because the

____________________________________________


2 We acknowledge that the sentencing court’s stated purpose for the no-
contact condition was to stop Appellant’s ongoing harassing contact with the



                                           -9-
J-S54007-20



Sentencing Code and pertinent legal authority did not provide the trial court

with the authority to impose a no-contact condition as part of Appellant’s

incarceration sentence, the trial court’s imposition of the subject condition

implicates the legality of his sentence which is not waived.              See

Commonwealth v. Rush, 959 A.2d 945, 950 (Pa. Super. 2008) (indicating

that legality of sentence is not waived for lack of raising the challenge at

sentencing or in a post-sentence motion). Accordingly, we are constrained to

conclude that the trial court’s imposition of the no-contact provision

constituted an illegal condition of Appellant’s sentence. See Leverette, 911
A.2d at 1001.

       For these reasons, we vacate the no-contact condition of Appellant’s

sentence and affirm Appellant’s judgment of sentence at Docket No. 3006-

2019 in all other respects.

       As our disposition does not impact the term of incarceration imposed by

the trial court, we need not remand for resentencing. See Commonwealth

v. Thur, 906 A.2d 552, 569-70 (Pa. Super. 2006) (indicating that if this


____________________________________________


complainant and her family and to prevent further harassment during his
incarceration. See Trial Ct. Op. at 6. Moreover, we note that the DOC rules
prohibit inmates from corresponding with victims of their criminal acts or the
immediate family members of their victims via mail without prior written
approval. See DOC Procedures Manual, DC-ADM 803 Section 1 (A)(5)(f)(4),
(5).   Further, inmates are prohibited from initiating phone calls to a
complainant unless the complainant submits a written request approved by
the facility manager. See DOC Procedures Manual, DC-ADM 818 Section
2(B)(2)(e).


                                          - 10 -
J-S54007-20



Court’s disposition does not upset the overall sentencing scheme of the trial

court, we need not remand for resentencing).

      Judgment of sentence at Docket No. 3006-2019 affirmed in part and

vacated in part. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:01/05/2021




                                    - 11 -